


EXHIBIT 10.39

 
(1)           PATENT PURCHASE AGREEMENT
 
This PATENT PURCHASE AGREEMENT (this “Agreement”) is entered into, as of the
Effective Date (defined below), by and between Avistar Communications
Corporation, a Delaware corporation, with an office at 1875 South Grant St.,
10th Floor, San Mateo, CA 94402 (“Seller”) and Intellectual Ventures Fund 61
LLC, a Nevada limited liability company, with an address at 7251 W Lake Mead
Blvd, Suite 300, Las Vegas, NV 89128 (“Purchaser”).  The parties hereby agree as
follows:
 
1. Background
 
1.1 Seller owns certain provisional patent applications, patent applications,
patents, and/or related foreign patents and applications.
 
1.2 Seller wishes to sell to Purchaser all right, title, and interest in such
patents and applications and the causes of action to sue for infringement
thereof and other enforcement rights.
 
1.3 Purchaser wishes to purchase from Seller all right, title, and interest in
the Assigned Patent Rights (defined below), free and clear of any restrictions,
liens, claims, and encumbrances but subject to (a) all existing patent licenses
and settlement agreements to any of the Assigned Patent Assets which agreements
are retained by Seller and are set forth on Exhibit G and (b) the licenses and
other rights granted to Seller under paragraphs 4.4 and 4.5 of this Agreement.
 
2. Definitions
 
“Abandoned Assets” means those specific provisional patent applications, patent
applications, patents and other governmental grants or issuances listed on
Exhibit C (as such list may be updated based on Purchaser’s review pursuant to
paragraph 3.1).
 
“Assigned Patent Rights” means the Patents and the additional rights set forth
in paragraph 4.2 but it shall exclude the patent rights set forth in Exhibit H.
 
“Assignment Agreements” means the agreements assigning ownership of the Assigned
Patent Rights and the Abandoned Assets from the inventors and/or prior owners to
Seller.
 
“Common Interest Agreement” means an agreement, in the form set forth on
Exhibit E, setting forth the terms under which Seller and Purchaser will protect
certain information relating to the Patents under the common interest privilege.
 
“Docket” means Seller’s or its agents’ list or other means of tracking
information relating to the prosecution or maintenance of the Patents throughout
the world, including, without limitation, the names, addresses, email addresses,
and phone numbers of prosecution counsel and agents, and information relating to
deadlines, payments, and filings, which list or other means of tracking
information is current as of the Effective Date.
 
“[***] License” will have the meaning set forth in paragraph [***].



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


 
 
1

--------------------------------------------------------------------------------

 

 
“Effective Date” means the date set forth as the Effective Date on the signature
page of this Agreement.
 
“Excluded Assets” means the specific patent rights listed on Exhibit H.
 
“Executed Assignments” means the executed and witnessed Assignment of Patent
Rights in Exhibit B and the executed Assignment of Rights in Certain Assets in
Exhibit C, each as signed by a duly authorized representative of Seller, and the
additional documents Seller may be required to execute and deliver under
paragraph 5.3.
 
“License Termination Date” means the date of the Closing as set forth in
paragraph 3.2.
 
“Licensee” means (a) [***] or (b) the [***] that [***] the [***] trade
names  and trademarks and offers the [***] [***] and [***] and received such
rights via the [***] of all or [***] all of the [***] pertinent to the
[***][***] from [***] on [***].
 
“Live Assets” means the provisional patent applications, patent applications,
and patents listed on Exhibits A and/or B (as such lists may be updated based on
Purchaser’s review pursuant to paragraph 3.1).
 
“Patents” means, excluding the Abandoned Assets, all (a) Live Assets;
(b) patents or patent applications (i) to which any of the Live Assets directly
or indirectly claims priority, and/or (ii) for which any of the Live Assets
directly or indirectly forms a basis for priority, (c) reissues, reexaminations,
extensions, continuations, continuations in part, continuing prosecution
applications, requests for continuing examinations, divisions, and registrations
of any item in any of the foregoing categories (a) and (b); (d) foreign patents,
patent applications and counterparts relating to any item in any of the
foregoing categories (a) through (c), including, without limitation,
certificates of invention, utility models, industrial design protection, design
patent protection, and other governmental grants or issuances; and (e) any items
in any of the foregoing categories (b) through (d) whether or not expressly
listed as Live Assets and whether or not claims in any of the foregoing have
been rejected, withdrawn, cancelled, or the like.
 
“Primary Warranties” means, collectively, the representations and warranties of
Seller set forth in paragraphs 6.1, 6.2, 6.3, and 6.4.
 
“Prosecution History Files” means all documents and tangible things, as those
terms have been interpreted pursuant to rules and laws governing the production
of documents and things in the prosecution files for the Patents as those files
of Purchaser and its attorneys or agents, including, without limitation any
documents or tangible things therein constituting, comprising or relating to the
investigation, evaluation, preparation, prosecution, maintenance, defense,
filing, issuance, registration, assertion or enforcement of the Patents.
 
“Subsidiary” means any entity that Seller controls.  For purposes of this
definition, “control” means: (a) if such entity has voting shares or other
voting securities, ownership and control of more than fifty percent (50%) of the
outstanding shares or securities entitled



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
2

--------------------------------------------------------------------------------

 

 
to vote for the election of directors or similar managing authority of such
entity; or (b) if such entity does not have voting shares or other voting
securities, ownership and control of more than fifty percent (50%) of the
ownership interests that represent the power to direct the management and
policies of such entity.  An entity shall be deemed to be a Subsidiary under
this Agreement only so long as all the requirements of being a Subsidiary are
met.
 
“Transmitted Copy” has the meaning set forth in paragraph 8.12.
 
3. Transmittal, Review, Closing Conditions and Payment
 
3.1 Transmittal.  Within twenty (20) calendar days following the later of the
Effective Date or the date Purchaser receives a Transmitted Copy of this
Agreement executed by Seller, Seller will send to Purchaser, or its legal
counsel, the items identified on Exhibit D (the “Initial Deliverables”).  Seller
acknowledges and agrees that Purchaser may request, and Seller will promptly
deliver to Purchaser or its legal counsel, as directed by Purchaser, additional
documents that are reasonably required, in Purchaser’s reasonable discretion,
based on Purchaser’s review of the Initial Deliverables (such additional
documents and the Initial Deliverables are, collectively, the “Deliverables”),
and that as a result of Purchaser’s review, the lists of Live Assets on
Exhibits A and B and the list of Abandoned Assets on Exhibit C, may be revised
by  the mutual written agreement of the parties (evidenced by one or more
Executed Assignments), both before and after the Closing to conform these lists
to the definition of Patents (and these revisions may therefore require the
inclusion of additional provisional patent applications, patent applications,
and patents on Exhibit A and B or Exhibit C).  To the extent any of the Live
Assets are removed for any reason, the payment in paragraph 3.4 may be reduced
by the mutual written agreement of the parties.  If originals (for the items for
which originals are specifically required on Exhibit D) of the Deliverables are
not available and delivered to Purchaser prior to Closing, Seller will cause
(i) such originals of the Deliverables to be sent to Purchaser or Purchaser’s
representative promptly if and after such originals are located and (ii) Seller
will deliver to Purchaser a declaration, executed under penalty of perjury,
detailing Seller’s efforts to locate such unavailable original documents and
details regarding how any delivered copies of such unavailable original
documents were obtained.  Deliverables (other than those for which originals are
specifically required on Exhibit D) may be provided in electronic or hard copy
form.  The parties recognize that the Initial Deliverables represent a large
volume of material to be produced by Seller over a relatively short period of
time and that it is possible some items may be inadvertently overlooked.  Such a
failure to deliver shall not be considered a breach of this Agreement, provided
that (i) Seller has exerted commercially reasonable efforts to produce and
deliver all required Deliverables, including, without limitation, Deliverables
which Seller locates after the Closing and (ii) Seller will have no obligation
to close until all conditions set forth in paragraph 3.3 below, including
without limitation, subparagraph 3.3(b), are satisfied.
 
3.2 Closing.  The closing of the sale of the Assigned Patent Rights and the
assignment of the Abandoned Assets hereunder will occur when all conditions set
forth in paragraph 3.3 have been satisfied or waived and the payment set forth
in paragraph 3.4 is made (the “Closing”).  Purchaser and Seller will use
commercially reasonable efforts to carry out the



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
3

--------------------------------------------------------------------------------

 

 
Closing within thirty (30) calendar days following the later of the Effective
Date or the date on which the last of the Deliverables was received by
Purchaser.
 
3.3 Closing Conditions.  The following are conditions precedent to Purchaser’s
obligation to make the payment in paragraph 3.4.
 
(a) Signature by Seller.  Seller timely executed this Agreement and delivered a
Transmitted Copy of this Agreement to Purchaser’s representatives by not later
than December 22, 2009 at 5:00 p.m. Pacific Standard Time, and promptly
delivered two (2) executed originals of this Agreement to Purchaser’s
representatives.
 
(b) Transmittal of Documents.  Seller delivered to Purchaser all the
Deliverables.
 
(c) Compliance With Agreement.  Seller performed and complied in all respects
with all of the obligations under this Agreement that are to be performed or
complied with by it on or prior to the Closing.
 
(d) Representations and Warranties True.  Purchaser is reasonably satisfied
that, as of the Effective Date and as of the Closing, the representations and
warranties of Seller contained in Section 6 are true and correct.
 
(e) Patents Not Abandoned.  Purchaser is reasonably satisfied that, as of the
Effective Date and as of the Closing, none of the assets that are included in
the Patents have expired, lapsed, been abandoned, or deemed withdrawn.
 
(f) Delivery of Executed Assignments.  Seller caused the Executed Assignments to
be delivered to Purchaser’s representatives.
 
(g) Release of Security Interest.  Any security interest that any third party
may have had in any of the Assigned Patent Rights has been fully released in a
form preapproved in writing by Purchaser.  With respect to any security interest
held by the U.S. Internal Revenue Service, Purchaser will not unreasonably
withhold its preapproval of the form of release of such security interest.
 
(h) Incorporation by Reference.  Purchaser is satisfied that, as of the Closing,
Seller has (i) abandoned in each applicable patent office any patents and patent
applications that were co-owned applications by Seller and that incorporate by
reference any of the Live Assets, or (ii) solely with respect to foreign patent
applications that were co-owned applications by Seller and that incorporate by
reference any of the Live Assets, amended such patent applications to remove any
incorporation by reference of any of the Live Assets.
 
3.4 Payments.
 
(a) Closing Payment.  At Closing, Purchaser will pay to Seller the amount of
Eleven Million U.S. Dollars (US $11,000,000.00) by wire transfer.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
4

--------------------------------------------------------------------------------

 

 
Subsequent Payment.  On the License Termination Date, or on the date that Seller
[***] the [***] License, whichever occurs earlier, Seller will [***] Purchaser
in writing regarding whether or not Seller [***] the [***] License in accordance
with the terms and conditions of [***] (“License Notice”), and such [***] will
[***] the Licensee.  If Seller has [***] the [***] License and the Licensee is
[***], no other payments (except as set forth in subparagraph 3.4(a) above)
shall be due to Seller by Purchaser.
 
If Seller has [***] the [***][***] with [***] prior to the License Termination
Date, as confirmed in the License Notice, and Purchaser thereafter licenses
[***] under the Patents within one hundred and twenty (120) days after the
Closing, then Purchaser shall pay to Seller the [***] of [***] by wire transfer
within five (5) business days after Purchaser has [***] under the Patents with
[***].  Purchaser agrees that it will [***] with [***] and [***] to [***] a
license agreement with [***] during the one hundred and twenty (120) day
period.  Purchaser will notify Seller in writing within five (5) days after
Purchaser [***] into a [***] with [***] during such period.
 
(b) Prior to Closing, Seller will furnish Purchaser with all necessary
information to make a wire transfer to a designated bank account of
Seller.  Purchaser may record the Executed Assignments with the applicable
patent offices only on or after Closing.
 
3.5 Termination and Survival.  Purchaser will have the right to terminate this
Agreement for any reason or no reason within seven (7) days after the Effective
Date.  In addition, in the event all conditions to Closing set forth in
paragraph 3.3 are not met within seventy-five (75) days following the Effective
Date, either party will have the right to terminate this Agreement by written
notice to the other party; provided, however, that Seller may only terminate
this Agreement pursuant to this paragraph 3.5 if Seller has fully complied in
all material respects with its all of its obligations under this Agreement prior
to such termination.  Upon termination, Purchaser will return all documents
delivered to Purchaser under this Section 3 to Seller.  The provisions of
Section 8 will survive any termination.
 
4. Transfer of Patents and Additional Rights
 
4.1 Assignment of Patents.  Upon the Closing, Seller hereby sells, assigns,
transfers, and conveys to Purchaser all right, title, and interest in and to the
Assigned Patent Rights.  Seller understands and acknowledges that, if any of the
Patents are assigned to Seller’s affiliates or subsidiaries, Seller may be
required prior to the Closing to perform certain actions to establish that
Seller is the assignee and to record such assignments.  On or before Closing,
Seller will execute and deliver to Purchaser the Assignment of Patent Rights in
the form set forth in Exhibit B (as may be updated based on Purchaser’s review
pursuant to paragraph 3.1).
 
4.2 Assignment of Additional Rights.  Upon the Closing, Seller hereby also
sells, assigns, transfers, and conveys to Purchaser all right, title and
interest in and to all:
 
(a) inventions, invention disclosures, and discoveries described in any of the
Patents or Abandoned Assets that (i) are included in any claim in the Patents or
Abandoned Assets, (ii) are subject matter capable of being reduced to a patent
claim



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
5

--------------------------------------------------------------------------------

 

 
in a reissue or reexamination proceeding brought on any of the Patents or
Abandoned Assets, and/or (iii) could have been included as a claim in any of the
Patents or Abandoned Assets;
 
(b) rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any of the Patents and the inventions, invention disclosures, and
discoveries therein;
 
(c) causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, any
of the Patents and/or the rights described in subparagraph 4.2(b), including,
without limitation, all causes of action and other enforcement rights for
(i) damages, (ii) injunctive relief, and (iii) any other remedies of any kind
for past, current and future infringement; and
 
(d) rights to collect royalties or other payments under or on account of any of
the Patents and/or any of the foregoing except for royalties or other payments
payable to Seller under the agreements set forth in Exhibit G and any amounts
obtained from licensing Licensee as set forth in paragraph 4.5.
 
4.3 Assignment of Rights in Certain Assets.  Upon the Closing, Seller hereby
sells, assigns, transfers, and conveys to Purchaser all of Seller’s right,
title, and interest in and to the Abandoned Assets.  On or before Closing,
Seller will execute and deliver to Purchaser the Assignment of Certain Rights in
the form set forth in Exhibit C (as may be updated based on Purchaser’s review
pursuant to paragraph 3.1).
 
4.4 License Back to Seller under Patents.
 
(a) Seller License.  Upon the Closing, Purchaser hereby grants to Seller and its
Subsidiaries, under the Patents, and for the lives thereof, a royalty-free,
irrevocable, non-exclusive, non-sublicensable, right and license (“Seller
License”) to practice the methods and to make, have made, use, distribute,
lease, sell, offer for sale, import, export, develop and otherwise dispose of
and exploit any Seller product or service covered by the Patents (“Covered
Products”).  The Seller License shall apply to the reproduction and subsequent
distribution of Covered Products, in substantially the form as they are
distributed by the Seller, by authorized agents of the Seller such as a
distributor, replicator, VAR or OEM (“Authorized Agents”).  The [***] and [***]
shall [***] to and [***] the Authorized Agents and [***] of [***] to [***] with
other [***] (“[***]”) to the [***] provided by [***] under the [***] license or
[***], and will apply only to the extent that the [***] would not have [***] the
[***] but for the [***] of the [***] in such [***].  The [***] and [***] shall
permit Seller and its Subsidiaries to have made [***] or [***] for its products
by third parties, subject to the [***] in subparagraph [***] below.  Purchaser
agrees that it will not [***] any party for [***] by the [***].  Purchaser
agrees it [***] no [***] to and will not [***] Seller, its Authorized Agents or
its end users under the Patents for the [***] or [***] of [***][***] to the
[***] to the



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
6

--------------------------------------------------------------------------------

 

 
[***] that such [***] or [***] of [***] would have been covered by the [***]
[***] had it [***] after the [***].  The [***] License, as to any [***] of
[***], will [***] as to such Subsidiary if and when such [***] to meet the [***]
of being a [***] of [***].
 
(b) No Foundry Activities.  The Seller acknowledges and agrees that the Seller
License is [***] to cover [***] or [***] activities that the Seller may
undertake on behalf of any person that is not the Seller.  As a result, [***]
shall [***] any [***] or [***][***] by the Seller on behalf of any [***] that is
not the Seller (i) from [***] received in substantially completed form from a
source other than the Seller and (ii) for resale to such person that is not the
Seller (or to customers of, or as directed by, such person that is not the
Seller) on essentially an [***].  The Seller License is [***] except as set
forth below in [***].
 
(c) Limitation on Transferability of Seller License.  The Seller License may be
transferred to a transferee that is either (i) the purchaser of all or
substantially all of the operating assets (other than cash) of Seller, or
(ii) the successor of Seller in connection with a merger or other transaction
involving the sale of all, or substantially all, of the outstanding capital
stock of Seller (each of (i) and (ii) a “Permitted Transferee”).  In the event
of such a transfer (a “First Transfer”), the Covered Products will be [***] to
the [***] that had been [***] or were [***][***], or other reasonable evidence)
by Seller prior to the effective date of such Transfer, and [***] Covered
Products, and the Covered Products will not include, and in no event will the
Seller License extend to, any other products, processes or services of (x) a
Permitted Transferee, (y) any affiliate of such purchaser or successor, or (z)
any other person.
 
In addition, the Permitted Transferee may transfer the Seller License to a
transferee that is either (i) the purchaser of all or substantially all of the
operating assets (other than cash) of Permitted Transferee, or (ii) the
successor of Permitted Transferee in connection with a merger or other
transaction involving the sale of all, or substantially all, of the outstanding
capital stock of Permitted Transferee (each of (i) and (ii) a “Second Permitted
Transferee”).  In the event of such a transfer (a “Second Transfer”), the
Covered Products will be limited to the products that had been commercially
released or were under development (as demonstrated by written documents,
prototypes, or other reasonable evidence) under the Seller License by Permitted
Transferee prior to the effective date of such Second Transfer, and the Covered
Products will not include, and in no event will the Seller License extend to,
any other products, processes or services of (x) a Second Permitted Transferee,
(y) any affiliate of such purchaser or successor, or (z) any other person.  The
Second Permitted Transferee may not transfer the Seller License (by operation of
law or otherwise).
 
(d) Seller (or Permitted Transferee or Second Permitted Transferee, as
applicable) shall, within thirty (30) days after a First Transfer or Second
Transfer (each a “Transfer”), provide Purchaser with written notice of such
Transfer, which notice will contain: (i) the effective date of the Transfer,
(j) a description of the transaction through which the Transfer occurred, and
(k) detailed information



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
7

--------------------------------------------------------------------------------

 

 
regarding the respective products, processes and services of Seller, the
Permitted Transferee (or Second Permitted Transferee, as applicable), and the
purchasing entity (if applicable), as of the effective date of the Transfer, and
the Seller License will immediately and automatically be suspended in the event
that Seller fails to provide such notice as and when set forth above, and shall
remain suspended until Seller provides such notice as and when set forth
above.  Any attempted transfer (by operation of law or otherwise) that is not in
strict conformance with this paragraph 4.4 will be void.
 
(e) Purchaser agrees that any assignment, sale, or other transfer of any or all
of the Assigned Patent Rights to a third party will be made subject to the
rights granted to Seller under this paragraph 4.4.  Any attempted transfer (by
operation of law or otherwise) that is not accordance with this paragraph 4.4(e)
will be void.
 
4.5 [***].
 
(a) [***] [***].  Prior to the [***], Seller will have the [***] to [***] to a
[***] a [***] to the Patents that is (i) limited to (A) the [***] and [***] of
[***], if the Licensee is [***], or (B) the [***][***] and [***] offered by
[***] as of immediately prior to [***] under the [***][***] and [***] (and such
other products and [***] as may be pre-approved in writing by Purchaser), if the
Licensee is not [***]; (ii) non-exclusive; (iii) non-sublicensable;
(iv) non-transferable, except as may otherwise be preapproved in writing by
Purchaser; and (v) if such [***] covers any [***], the [***] will be strictly
limited to such [***] use of the [***] and [***] of Licensee (“[***] License”).
 
(b) [***] on [***] License.  Purchaser shall have the [***] to [***] in writing
the [***] of the [***][***] prior to [***] by Seller and Licensee, provided that
Purchaser shall have [***] of [***] to the [***] of the [***] for the [***]
License.  Except for the [***] License and except to the extent that Seller is
[***] to [***][***] under the [***] License Agreement and [***] License
Agreement set forth in [***], after the Effective Date, Seller [***] to any
person or entity any [***] or [***] under or to any of the Patents [***].  After
the License Termination Date, Seller will [***] to any [***] or [***] any [***]
or [***][***] or to [***] of the [***] except to the [***] that Seller is [***]
to do so under the [***] License Agreement and [***] License Agreement set forth
in [***].  Any [***] granted [***] to Seller’s [***] under the [***] License
Agreement and [***] License will be [***] and no [***] than the [***] to [***]
and [***].  Furthermore, prior to the [***] of any such [***] Seller will
provide [***] to [***] of its [***] as well as the [***] of the [***].
 
4.6 Limitations and Exclusions.  Notwithstanding anything to the contrary in
this Agreement or its Exhibits, the assignments set forth in this Section 4 and
in the Executed Assignments (a) shall explicitly exclude the Excluded Assets and
(b) shall be subject to (i) the preexisting licenses and other rights granted
under the agreements set forth on Exhibit G, which agreements, including,
without limitation, the right to collect all royalties and other payments that
are payable under such agreements, are being retained by Seller and (ii) the
licenses and other rights granted to Seller under paragraphs 4.4 and 4.5.  In
the



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
8

--------------------------------------------------------------------------------

 

 
event that any provision of this Section 4 conflicts with any provision of the
Executed Assignments, the provision in this Section 4 shall govern.
 
5. Additional Obligations
 
5.1 Further Cooperation.
 
(a) At the reasonable request of Purchaser, Seller will execute and deliver such
other instruments and do and perform such other acts and things as may be
necessary or desirable for effecting completely the consummation of the
transactions contemplated hereby, including, without limitation, execution,
acknowledgment, and recordation of other such papers, and using commercially
reasonable efforts to obtain the same from the respective inventors, as
necessary or desirable for fully perfecting and conveying unto Purchaser the
benefit of the transactions contemplated hereby.  In particular, Seller will
ensure that any security interest that any third party may have had in any of
the Assigned Patent Rights has been fully released in a form preapproved in
writing by Purchaser prior to Closing.
 
(b) To the extent any attorney-client privilege or the attorney work-product
doctrine applies to any portion of the Prosecution History Files that are
retained after Closing under Seller’s or Seller’s representatives’ normal
document retention policy, Seller will ensure that, if any such portion of the
Prosecution History File remains under Seller’s possession or control after
Closing, it is not disclosed to any third party unless (a) disclosure is ordered
by a court of competent jurisdiction, after all appropriate appeals to prevent
disclosure have been exhausted, and (b) Seller gave Purchaser prompt notice upon
learning that any third party sought or intended to seek a court order requiring
the disclosure of any such portion of the Prosecution History File.  Seller is
under no obligation to retain Prosecution History Files after Closing; provided,
however, that Seller shall deliver all such Prosecution History Files to
Purchaser, including, without limitation, those materials, if any, which Seller
locates after the Closing.  In addition, Seller will continue to prosecute,
maintain, and defend the Patents at its sole expense until the Closing.
 
(c) Seller will also, at the reasonable request of Purchaser after Closing,
assist Purchaser in providing, and obtaining, from the respective inventors,
prompt production of pertinent facts and documents, otherwise giving of
testimony, execution of petitions, oaths, powers of attorney, specifications,
declarations or other papers and other assistance reasonably necessary for
filing patent applications, enforcement or other actions and proceedings with
respect to claims under the Patents.  Purchaser shall compensate Seller for any
reasonable, documented disbursements and time incurred after Closing in
connection with providing assistance under this subparagraph 5.1(c) under a
standard billable hour rate of Seller; provided that Seller shall have furnished
Purchaser an advance, written estimate of the fees and costs for such assistance
and Purchaser shall have agreed in writing to pay such fees and costs.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
9

--------------------------------------------------------------------------------

 

 
Payment of Fees.  Seller will pay any maintenance fees, annuities, and the like
due or payable on the Patents until the Closing.  For the avoidance of doubt,
Seller shall pay any maintenance fees for which the fee is payable (e.g., the
fee payment window opens) on or prior to the Closing even if the surcharge date
or final deadline for payment of such fee would be after the Closing.  Subject
to the preceding sentence, Purchaser is responsible for all prosecution costs,
filing fees, recording fees maintenance fees, renewal fees and all other fees
and costs, including attorney fees, incurred in connection with the Patents and
the Abandoned Assets after the Closing.  Seller hereby gives Purchaser
power-of-attorney to (a) execute documents in the name of Seller in order to
effectuate the recordation of the transfers of any portion of the Patents in any
governmental filing office in the world and (b) instruct legal counsel to take
steps to pay maintenance fees and annuities that Seller declines to pay and to
make filings on behalf of Seller prior to Closing and otherwise preserve the
assets through Closing.
 
5.2 Foreign Assignments.  To the extent the Patents include non-United States
patents and patent applications, Seller will deliver to Purchaser’s
representatives executed documents in a form as may be required in the non-U.S
jurisdiction in order to perfect the assignment to Purchaser of the non-U.S.
patents and patent applications.
 
5.3 No Consent to Transfer of Existing Licenses.  To the extent that any of the
nonexclusive licenses, settlements, or other agreements listed on Exhibit G is
assignable or otherwise transferable with the consent of Seller, Seller will not
consent to any such assignment or transfer unless Purchaser has given prior
written approval of such consent.
 
6. Representations and Warranties of Seller
 
Seller hereby represents and warrants to Purchaser as follows that, as of the
Effective Date and as of the Closing:
 
6.1 Authority.  Seller is a company duly formed, validly existing, and in good
standing under the laws of the jurisdiction of its formation.  Seller has the
full power and authority and has obtained all third party consents, approvals,
and/or other authorizations required to enter into this Agreement and to carry
out its obligations hereunder, including, without limitation, the assignment of
the Assigned Patent Rights to Purchaser.
 
6.2 Title and Contest.  Seller owns all right, title, and interest to the
Assigned Patent Rights, including, without limitation, all right, title, and
interest to sue for infringement of the Patents.  Seller has obtained and
properly recorded previously executed assignments for the Patents as necessary
to fully perfect its rights and title therein in accordance with governing law
and regulations in each respective jurisdiction.  Except as set forth in
paragraphs 4.4 and 4.5 above and except for the nonexclusive licenses,
settlement and other agreements listed on Exhibit G, the Assigned Patent Rights
are free and clear of all liens, claims, mortgages, security interests or other
encumbrances, and restrictions.  Notwithstanding the preceding sentence, as of
the Closing, the Assigned Patent Rights are free and clear of all liens, claims,
mortgages, and security interests, including, without limitation, any that may
be identified on Exhibit G or Exhibit I.  Except as set forth on Exhibit I, and
to the best of Seller’s knowledge, formed after reasonable due diligence and



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
10

--------------------------------------------------------------------------------

 

 
investigation, there are no actions, suits, investigations, claims, or
proceedings pending, in progress, or threatened in a written document, relating
in any way to the Assigned Patent Rights.  Except as set forth in paragraphs 4.4
and 4.5 above, or on Exhibit G or Exhibit I, there are no existing contracts,
agreements, options, commitments, proposals, bids, offers, or rights with, to,
or in any person to acquire any of the Assigned Patent Rights.
 
6.3 Existing Licenses and Obligations.  There is no obligation imposed by a
standards-setting organization to license any of the Patents on particular terms
or conditions.  Except as set forth in paragraphs 4.4 and 4.5 above and except
for the nonexclusive licenses, settlements, and other agreements listed on
Exhibit G, no licenses under the Patents, or interest or rights in any of the
Assigned Patent Rights have been granted or retained.  None of the licenses or
rights in the licenses listed on Exhibit G is an exclusive grant or right and,
except as expressly noted on Exhibit G, each such license is nontransferable and
nonsublicensable.
 
6.4 Restrictions on Rights.  Except as set forth on Exhibit G, and to the best
of Seller’s knowledge, formed after reasonable due diligence and investigation,
Purchaser will not be subject to any covenant not to sue or similar restrictions
on its enforcement or enjoyment of the Assigned Patent Rights or the Abandoned
Assets as a result of any prior transaction related to the Assigned Patent
Rights or the Abandoned Assets.
 
6.5 Validity and Enforceability.
 
(a) Except for actions taken by a respective patent office or patent authority,
none of the Patents or the Abandoned Assets has ever been found invalid,
unpatentable, or unenforceable for any reason in any administrative,
arbitration, judicial, or other proceeding.
 
(b) Except as set forth on Exhibit I, and to the best of Seller’s knowledge,
formed after reasonable due diligence and investigation, Seller does not know of
and has not received any notice or information of any kind from any source
suggesting the invalidity, unpatentability, or unenforceability of any claimed
subject matter within the Patents or Abandoned Assets that has ultimately been
allowed, granted, or otherwise deemed patentable by a respective patent
authority or patent office, with the exception of rejections, objections, or
other deficiencies identified by such patent authority or patent office.
 
(c) Except as set forth on Exhibit I, and to the best of Seller’s knowledge,
formed after reasonable due diligence and investigation, Seller does not know of
and has not received any notice or information of any kind from any source
suggesting the invalidity, unpatentability, or unenforceability of claims
contained within any of the patent applications within the Patents that have not
yet been subject to substantive examination by a respective patent office or
patent authority, with the exception of rejections, objections, or other
deficiencies identified by a respective patent authority or patent office.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
11

--------------------------------------------------------------------------------

 

 
If any of the Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in this transaction.  To the extent “small entity” fees
at the time of such payment were paid to the United States Patent and Trademark
Office for any Patent, such reduced fees were then appropriate because the payor
qualified to pay “small entity” fees and specifically had not licensed rights in
the Patent to an entity that was not a “small entity.”
 
6.6 Conduct.  To the best of Seller’s knowledge, formed after reasonable due
diligence and investigation, none of Seller, any prior owner or their respective
agents or representatives have engaged in any conduct, or omitted to perform any
necessary act, the result of which would invalidate any of the Patents or hinder
their enforcement, including, without limitation, misrepresenting the Patents to
a standard-setting organization.
 
6.7 Enforcement.  Except as set forth on Exhibit I, and to the best of Seller’s
knowledge, formed after reasonable due diligence and investigation, (a) Seller
has not put a third party on notice of actual or potential infringement of any
of the Patents or the Abandoned Assets; (b) Seller has not invited any third
party to enter into a license under any of the Patents or the Abandoned Assets;
and (c) Seller has not initiated any enforcement action with respect to any of
the Patents or the Abandoned Assets.
 
6.8 Patent Office Proceedings.  Except as set forth on Exhibit I, and to the
best of Seller’s knowledge, formed after reasonable due diligence and
investigation, none of the Patents or the Abandoned Assets has been or is
currently involved in any reexamination, reissue, interference proceeding, or
any similar proceeding in foreign countries, and no such proceedings are pending
or threatened.
 
6.9 Fees.  All maintenance fees, annuities, and the like due or payable on the
Patents have been timely paid.  For the avoidance of doubt, such timely payment
includes payment of any maintenance fees for which the fee is payable (e.g., the
fee payment window opens) even if the surcharge date or final deadline for
payment of such fee would be in the future.
 
6.10 Abandoned Assets.  According to each applicable patent office, each of the
Abandoned Assets has expired, lapsed, or been abandoned or deemed withdrawn.
 
7. Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants to Seller as follows that, as of the
Effective Date and as of the Closing:
 
7.1 Purchaser is a limited liability company duly formed, validly existing, and
in good standing under the laws of the jurisdiction of its formation.
 
7.2 Purchaser has all requisite power and authority to (i) enter into, execute,
and deliver this Agreement and (ii) perform fully its obligations hereunder.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
12

--------------------------------------------------------------------------------

 

 
Purchaser takes the Patents subject to the pre-existing licenses, settlement
agreements and other agreements set forth in Exhibit G and any license granted
by Seller to Licensee in accordance with paragraph 4.5.
 
8. Miscellaneous
 
8.1 Limitation of Liability.  EXCEPT IN THE EVENT OF ANY MATERIAL BREACH OF ANY
OF THE PRIMARY WARRANTIES BY SELLER OR SELLER’S INTENTIONAL MISREPRESENTATION,
SELLER’S TOTAL LIABILITY UNDER THIS AGREEMENT WILL NOT EXCEED THE PURCHASE PRICE
SET FORTH IN PARAGRAPH 3.4(A AND B) OF THIS AGREEMENT.  PURCHASER’S TOTAL
LIABILITY UNDER THIS AGREEMENT WILL NOT EXCEED THE PURCHASE PRICE SET FORTH IN
PARAGRAPH 3.4(A AND B) OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT THE
LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH IN THIS PARAGRAPH 8.1 WERE AN
ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT. SELLOR’S
LIABILITY UNDER THIS AGREEMENT FOR ANY BREACH OF SECTION 6 SHALL TERMINATE ON
THE DATE THAT ALL OF THE PATENTS (AS DEFINED IN SECTION 2 ABOVE) HAVE EXPIRED,
PLUS SIX YEARS.
 
8.2 Limitation on Consequential Damages.  EXCEPT IN THE EVENT OF SELLER’S
INTENTIONAL MISREPRESENTATION, NEITHER PARTY WILL HAVE ANY OBLIGATION OR
LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE), AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE
OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY, FOR ANY
INCIDENTAL, INDIRECT OR CONSEQUENTIAL, MULTIPLIED, PUNITIVE, SPECIAL, OR
EXEMPLARY DAMAGES OR LOSS OF REVENUE, PROFIT, SAVINGS OR BUSINESS ARISING FROM
OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF A PARTY OR ITS REPRESENTATIVES
HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THE PARTIES ACKNOWLEDGE
THAT THESE EXCLUSIONS OF POTENTIAL DAMAGES WERE AN ESSENTIAL ELEMENT IN SETTING
CONSIDERATION UNDER THIS AGREEMENT.
 
8.3 Compliance With Laws.  Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the parties with respect to the consummation
of the transactions contemplated by this Agreement shall be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.
 
8.4 Confidentiality of Terms.  The parties hereto will keep the terms and
existence of this Agreement and the identities of the parties hereto and their
affiliates confidential and will not now or hereafter divulge any of this
information to any third party except (a) with the prior written consent of the
other party; (b) as otherwise may be required by law or legal process;
(c) during the course of litigation, so long as the disclosure of such terms and
conditions is restricted in the same manner as is the confidential information
of other litigating parties; (d) in confidence to its legal counsel,
accountants, banks, and financing sources and their advisors solely in
connection with complying with or administering its obligations with respect to
this Agreement or in confidence (subject to a written confidentiality agreement
prior to such disclosure at least as protective as the terms of this
paragraph 8.4) in connection with the sale of assets, merger, acquisition or
re-organization



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
13

--------------------------------------------------------------------------------

 

 
of Seller or Purchaser; (e) by Purchaser, to potential purchasers or licensees
of the Assigned Patent Rights or the Abandoned Assets; (f) in order to perfect
Purchaser’s interest in the Assigned Patent Rights or the Abandoned Assets with
any governmental patent office (including, without limitation, recording the
Executed Assignments in any governmental patent office); (g) to enforce
Purchaser’s right, title, and interest in and to the Assigned Patent Rights or
the Abandoned Assets; or (h) as explicitly permitted pursuant to paragraph 8.13
below; provided that, in (b) and (c) above, (i) to the extent permitted by law,
the disclosing party will use all legitimate and legal means available to
minimize the disclosure to third parties, including, without limitation, seeking
a confidential treatment request or protective order whenever appropriate or
available; and (ii) the disclosing party will provide the other party with at
least ten (10) days’ prior written notice of such disclosure.  Without limiting
the foregoing, Seller and Purchaser will cause their agents involved in this
transaction to abide by the terms of this paragraph, including, without
limitation, ensuring that such agents do not disclose or otherwise publicize the
existence of this transaction with actual or potential clients in marketing
materials, or industry conferences.
 
8.5 Governing Law; Venue/Jurisdiction.  This Agreement will be interpreted,
construed, and enforced in all respects in accordance with the laws of the State
of Delaware, without reference to its choice of law principles to the
contrary.  Seller and Purchaser will not commence or prosecute any action, suit,
proceeding or claim arising under or by reason of this Agreement other than in
the state or federal courts located in Delaware.  Seller and Purchase
irrevocably consent to the jurisdiction and venue of the courts identified in
the preceding sentence in connection with any action, suit, proceeding, or claim
arising under or by reason of this Agreement.
 
8.6 Notices.  All notices given hereunder will be given in writing (in English
or with an English translation), will refer to Purchaser and to this Agreement
and will be delivered to the address set forth below by (i) personal delivery,
(ii) delivery postage prepaid by an internationally-recognized express courier
service having electronic tracking capability:


If to Purchaser
If to Seller
Intellectual Ventures Fund 61 LLC
7251 W Lake Mead Blvd
Suite 300
Las Vegas, NV 89128
 
Attn: Managing Director
Avistar Communications Corporation
1875 South Grant St.
10th Floor
San Mateo, CA 94402
 
Attn: Chief Financial Officer

 
Notices are deemed given on (a) the date of receipt if delivered personally or
by express courier or (b) if delivery is refused, the date of refusal.  Either
party may from time to time change its address for notices under this Agreement
by giving the other party written notice of such change in accordance with this
paragraph.
 
8.7 Relationship of Parties.  The parties hereto are independent
contractors.  Nothing in this Agreement will be construed to create a
partnership, joint venture, franchise, fiduciary,



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
14

--------------------------------------------------------------------------------

 

 
employment or agency relationship between the parties.  Neither party has any
express or implied authority to assume or create any obligations on behalf of
the other or to bind the other to any contract, agreement or undertaking with
any third party.
 
8.8 Equitable Relief.  Each party acknowledges and agrees that damages alone
would be insufficient to compensate it for a breach by the other party of this
Agreement and that irreparable harm would result from a material breach of this
Agreement.  Each party hereby consents to the entering of an order for
injunctive relief to prevent a breach or further breach, and the entering of an
order for specific performance to compel performance of any obligations under
this Agreement.
 
8.9 Severability.  If any provision of this Agreement is found to be invalid or
unenforceable, then the remainder of this Agreement will have full force and
effect, and the invalid provision will be modified, or partially enforced, to
the maximum extent permitted to effectuate the original objective.
 
8.10 Waiver.  Failure by either party to enforce any term of this Agreement will
not be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the parties.
 
8.11 Miscellaneous.  This Agreement, including its exhibits, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and merges and supersedes all prior and contemporaneous agreements,
understandings, negotiations, and discussions.  Neither of the parties will be
bound by any conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof other than as
expressly provided herein.  The section headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.  Except as explicitly provided herein, this
Agreement is not intended to confer any right or benefit on any third party
(including, but not limited to, any employee or beneficiary of any party), and
no action may be commenced or prosecuted against a party by any third party
claiming as a third-party beneficiary of this Agreement or any of the
transactions contemplated by this Agreement.  No oral explanation or oral
information by either party hereto will alter the meaning or interpretation of
this Agreement.  No amendments or modifications will be effective unless in a
writing signed by authorized representatives of both parties.  The terms and
conditions of this Agreement will prevail notwithstanding any different,
conflicting or additional terms and conditions that may appear on any letter,
email or other communication or other writing not expressly incorporated into
this Agreement.  The following exhibits are attached hereto and incorporated
herein:  Exhibit A (entitled “Patents to be Assigned”); Exhibit B (entitled
“Assignment of Patent Rights”); Exhibit C (entitled “Assignment of Rights in
Certain Assets”); Exhibit D (entitled “List of Initial Deliverables”); Exhibit E
(entitled “Common Interest Agreement”); Exhibit F (entitled “Press Release”);
Exhibit G (entitled “Pre-Existing Licenses”); Exhibit H (entitled “Excluded
Assets”); and Exhibit I (entitled “Exceptions to Section 6”).  Exhibits G and I
may be amended after the Effective Date and prior to Closing, in accordance with
the procedure set forth in this paragraph 8.11, to include items uncovered after
the Effective Date.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
15

--------------------------------------------------------------------------------

 

 
Counterparts; Electronic Signature; Delivery Mechanics.  This Agreement may be
executed in counterparts, each of which will be deemed an original, and all of
which together constitute one and the same instrument.  Each party will execute
and promptly deliver to the other parties a copy of this Agreement bearing the
original signature.  Prior to such delivery, in order to expedite the process of
entering into this Agreement, the parties acknowledge that a Transmitted Copy of
this Agreement will be deemed an original document.  “Transmitted Copy” means a
copy bearing a signature of a party that is reproduced or transmitted via email
of a .pdf file, photocopy, facsimile, or other process of complete and accurate
reproduction and transmission.
 
8.12 Publicity and SEC Reporting.  Seller may make one public announcement
fifteen (15) days after the Effective Date, and one public announcement with the
Closing, which announcements will be substantially of the form set forth in
Exhibit F.  Seller shall submit any such proposed announcement to Purchaser at
least five (5) business days prior to its making such an announcement for
Purchaser’s review and approval, which approval shall not be unreasonably
withheld by Purchaser so long as such proposed announcement substantially
conforms to Exhibit F.  After the Effective Date, Seller shall have the right to
file the statement set forth on Exhibit F with Seller’s 8K filing with the
Securities Exchange Commission (“SEC”).  If applicable securities laws or SEC
regulations require Seller to file or disclose any information, agreement,
document, exhibit or schedule related to this Agreement, then Seller will in
connection with a disclosure to or filing with the SEC:  (a) promptly notify
Purchaser of such requirement; (b) prepare a draft confidential treatment
request or similar document (“CTR”) for filing with the SEC relating to the
relevant document or portion thereof and submit such CTR to Purchaser at least
four (4) business days prior to the filing of the CTR with the SEC for
Purchaser’s comments, which comments will be considered by Seller in good faith,
subject to applicable securities laws and SEC regulations; (c) submit such CTR
to the SEC; (d) in the event that such CTR is denied by the SEC, inform the
Purchaser of such denial and consult with the Purchaser in good faith, subject
to applicable securities laws and SEC regulations, in preparing Seller’s
response to such denial, including but not limited to submitting such response
to Purchaser at least four (4) business days prior to the filing of the response
with the SEC for Purchaser’s comments, which comments will be considered by
Seller in good faith, subject to applicable securities laws and SEC regulations,
and (e) following Seller’s compliance with the foregoing subsections (a) through
(d), file with the SEC only those portions of Agreement (or its related
documents, exhibits or schedules, as applicable) that are required by the SEC to
be so filed or disclosed.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
16

--------------------------------------------------------------------------------

 
 



 
In witness whereof, intending to be legally bound, the parties have executed
this Patent Purchase Agreement as of the Effective Date.
 
SELLER:  
 
AVISTAR COMMUNICATIONS CORPORATION 
 
   
PURCHASER:
 
INTELLECTUAL VENTURES FUND 61 LLC
 
 
/s/ Elias MrrayMetzger
   
/s/ Joe Kosiara 
 
Name:  Elias MurrayMetzger
   
Name:  Joe Kosiara 
 
Title:  Chief Financial Officer 
   
Title:  Authorized Person
 

 
 
 
(1)
 
Effective Date:  December 18, 2009



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.




 
 

--------------------------------------------------------------------------------

 
 

Exhibit A
 
(2)           PATENTS TO BE ASSIGNED
 


Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor
5689641
US
10/01/1993
Multimedia collaboration system arrangement for routing compressed AV signal
through a participant site without decompressing the AV signal
 
Ludwig, Lester F.
5867654
US
6/7/1996
Two monitor videoconferencing hardware
 
Ludwig, Lester F.
5978835
US
6/7/1996
Multimedia mail, conference recording and documents in video conferencing
 
Ludwig, Lester F.
5896500
US
6/7/1996
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device
 
Ludwig, Lester F.
5884039
US
6/7/1996
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
 
Ludwig, Lester F.
5617539
US
6/7/1996
Multimedia collaboration system with separate data network and A/V network
controlled by information transmitting on the data network
 
Ludwig, Lester F.






[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.




 
1

--------------------------------------------------------------------------------

 




5802294
US
6/7/1996
Teleconferencing system in which first location video mosaic generator sends
combined local participants images to second location video mosaic generator for
displaying combined images
 
Ludwig, Lester F.
5758079
US
6/7/1996
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference
 
Ludwig, Lester F.
5854893
US
6/10/1996
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference
 
Ludwig, Lester F.
5915091
US
6/11/1996
Synchronization in video conferencing
 
Ludwig, Lester F.
6351762
US
6/7/1996
Method and system for log-in-based video and multimedia calls
 
Ludwig, Lester F.
6583806
US
4/7/1997
Videoconferencing hardware
 
Ludwig, Lester F.
6343314
US
4/28/1997
Remote participant hold and disconnect during videoconferencing
 
Ludwig, Lester F.
6237025
US
12/19/1997
 
Multimedia collaboration system
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
2

--------------------------------------------------------------------------------

 

6212547
US
5/5/1998
UTP based video and data conferencing
 
Ludwig, Lester F.
6898620
US
5/5/1998
Multiplexing video and control signals onto UTP
 
Ludwig, Lester F.
6437818
US
5/5/1998
Video conferencing on existing UTP infrastructure
 
Ludwig, Lester F.
6426769
US
5/5/1998
High-quality switched analog video communications over unshielded twisted pair
 
Ludwig, Lester F.
09/565677
US
5/4/2000
Scalable Networked Multimedia System And Applications
 
Ludwig, Lester F.
7185054
US
11/1/2000
Participant display and selection in video conference calls
 
Ludwig, Lester F.
6594688
US
06/11/2001
Dedicated echo canceler for a workstation
 
Ludwig, Lester F.
7054904
US
4/9/2002
Marking and searching capabilities in multimedia documents within multimedia
collaboration networks
 
Ludwig, Lester F.
6789105
US
4/9/2002
Multiple-editor authoring of multimedia documents including real-time video and
time-insensitive media
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
3

--------------------------------------------------------------------------------

 

6959322
US
3/4/2003
UTP based video conferencing
 
Ludwig, Lester F.
10/382554
US
3/4/2003
Teleconferencing employing multiplexing of video and data conferencing signals
 
J. Chris Lauwers
7206809
US
11/26/2003
Method for real-time communication between plural users
 
Ludwig, Lester F.
7152093
US
11/26/2003
System for real-time communication between plural users
 
Ludwig, Lester F.
7421470
US
11/26/2003
Method for real-time communication between plural users
 
Ludwig, Lester F.
7433921
US
11/26/2003
System for real-time communication between plural users
 
Ludwig, Lester F.
11/264926
US
11/1/2005
Audio communications using devices with different capabilities
 
Lester F. Ludwig
11/264936
US
11/1/2005
Log-in based communications plus two data types
 
Lester F. Ludwig
11/265059
US
11/1/2005
Using login-based addressing to communicate with listed users
 
Lester F. Ludwig




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
4

--------------------------------------------------------------------------------

 

11/265256
US
11/1/2005
Registration based addressing over multiple networks with digital audio
communication
 
Lester F. Ludwig
11/265394
US
11/1/2005
Registration based addressing and call handles to establish communication
 
Lester F. Ludwig
7487210
US
1/12/2007
Method for managing real-time communications
 
Ludwig, Lester F.
7412482
US
1/12/2007
System for managing real-time communications
 
Ludwig, Lester F.
7437411
US
1/15/2007
Communication of a selected type over a wide area network
 
Ludwig, Lester F.
7398296
US
1/16/2007
Networked audio communication over two networks
 
Ludwig, Lester F.
7444373
US
1/16/2007
Wireless real-time communication
 
Ludwig, Lester F.
7441001
US
1/18/2007
Real-time wide-area communications between ports
 
Ludwig, Lester F.
7437412
US
1/19/2007
Real-time communication of a selected type
 
Ludwig, Lester F.
11/668625
US
1/30/2007
Storing and accessing media files
 
J. Chris Lauwers




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
5

--------------------------------------------------------------------------------





11/669003
US
1/30/2007
Storage and playback of media files
 
J. Chris Lauwers
11/737723
US
4/19/2007
Storing and accessing media files
 
Lester F. Ludwig
90/009008
US
02/25/2008
UTP based video and data conferencing
 
Ludwig, Lester F.
90/009015
US
02/29/2008
Video conferencing on existing UTP infrastructure
 
Ludwig, Lester F.
90/009016
US
02/29/2008
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
 
Ludwig, Lester F.
90/009020
US
05/20/2008
Multimedia collaboration system with separate data network and a/v network
controlled by information transmitting on the data network
 
Ludwig, Lester F.
90/009021
US
02/29/2008
System for real-time communication between plural users
 
Ludwig, Lester F.
90/009031
US
03/05/2008
Remote participant hold and disconnect during videoconferencing
 
Ludwig, Lester F.
CA2173204
CA
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
6

--------------------------------------------------------------------------------

 

CA2173209
CA
10/03/1994
Multimedia collaboration system
 
Ludwig, Lester F.
CA2204442
CA
03/16/1994
Multimedia collaboration system with separate data network and AV network
controlled by information transmitting on the data network
 
Ludwig, Lester F.
CA2296181
CA
10/03/1994
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
 
Ludwig, Lester F.
CA2296182
CA
10/03/1994
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference
 
Ludwig, Lester F.
CA2296185
CA
10/03/1994
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device
 
Ludwig, Lester F.
CA2296187
CA
10/03/1994
Synchronization in video conferencing
 
Ludwig, Lester F.
CA2296189
CA
10/03/1994
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
7

--------------------------------------------------------------------------------

 

CA2297940
CA
03/16/1994
Two monitor videoconferencing hardware
 
Ludwig, Lester F.
CH690154
CH
09/28/1994
System for holding teleconferences
 
Ludwig, Lester F.
DE69426456.3
DE
10/03/1994
Videoconference signal switching without decompression
 
Ludwig, Lester F.
DE69428725.3
DE
03/16/1994
Multimedia teleconferencing system
 
Ludwig, Lester F.
DE69429684.8
DE
10/03/1994
Synchronization in a multimedia system
 
Ludwig, Lester F.
DE69430272.4
DE
10/03/1994
Participant location in multimedia collaboration system
 
Ludwig, Lester F.
DE69431525.7
DE
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
DE69431536.2
DE
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
DE69432803.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
DE69433042.6
DE
10/03/1994
Multimedia mail in teleconferencing system
 
Ludwig, Lester F.
DE69434762.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
8

--------------------------------------------------------------------------------

 

DE69435132.6
DE
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
FR1307038
FR
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
FR1705913
FR
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
FR0721725
FR
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
FR0721726
FR
10/03/1994
Videoconference signal switching without decompression
 
Ludwig, Lester F.
FR0899952
FR
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
FR0899953
FR
10/03/1994
Participant location in multimedia collaboration system
 
Ludwig, Lester F.
FR0899954
FR
10/03/1994
Multimedia mail in teleconferencing system
 
Ludwig, Lester F.
FR0898424
FR
03/16/1994
Multimedia teleconferencing system
 
Ludwig, Lester F.
FR0912055
FR
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
9

--------------------------------------------------------------------------------

 

FR0912056
FR
10/03/1994
Synchronization in a multimedia system
 
Ludwig, Lester F.
GB1307038
GB
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
GB1705913
GB
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
GB2282506
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB0721725
GB
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
GB0721726
GB
10/03/1994
Videoconference signal switching without decompression
 
Ludwig, Lester F.
GB2319135
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB2319136
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB2319137
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB2319138
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB0899952
GB
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
10

--------------------------------------------------------------------------------




GB0899953
GB
10/03/1994
Participant location in multimedia collaboration system
 
Ludwig, Lester F.
GB0899954
GB
10/03/1994
Multimedia mail in teleconferencing system
 
Ludwig, Lester F.
GB0898424
GB
03/16/1994
Multimedia teleconferencing system
 
Ludwig, Lester F.
GB0912055
GB
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
GB0912056
GB
10/03/1994
Synchronization in a multimedia system
 
Ludwig, Lester F.
NL1705913
NL
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
SE1705913
SE
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
5751338
US
12/30/1994
Methods and systems for multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank
6081291
US
04/16/1997
Methods and systems for multimedia communication via public telephone networks
 
Ludwig, Jr., Lester Frank
6972786
US
12/23/1999
Multimedia services using central office
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--

 
11

--------------------------------------------------------------------------------

 

11/786802
US
4/11/2007
Multimedia services using central office
 
Ludwig, Lester F.
11/927459
US
10/29/2007
Interconnecting network locations between premises network and central office
using ethernet on loop plant
 
Ludwig, Lester F.
90/009079
US
03/14/2008
Multimedia services using central office
 
Ludwig, Lester F.
CA2208987
CA
10/04/1995
Multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank
GB2296620
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
 
Ludwig, Jr., Lester Frank
GB0801858
GB
10/04/1995
Multimedia central office and method of providing a plurality of multimedia
telecommunication services
 
Ludwig, Jr., Lester Frank
GB2308526
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
 
Ludwig, Jr., Lester Frank
SG53410
SG
10/04/1995
Multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
12

--------------------------------------------------------------------------------

 

6816904
US
5/4/2000
Networked video multimedia storage server environment
 
Ludwig, Lester
10/931651
US
8/31/2004
Scalable networked multimedia system and applications
 
Ludwig, Lester
CA2308147
CA
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
DE69837887.3
DE
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
DE69840427.0
DE
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
FR1814290
FR
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
FR1029273
FR
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
GB1814290
GB
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
GB1029273
GB
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
IE1814290
IE
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--

 
13

--------------------------------------------------------------------------------

 

11/246867
US
10/7/2005
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
11/814671
US
1/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
EP06718435.8
EP
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
KR10-2007-7019362
KR
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
SG200705449-7
SG
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
EP00942737.8
EP
6/9/2000
System And Method For Browser-Based Multimedia Collaboration Reporting
 
Burnett, Gerald
10/018,441
US
12/11/01
System and method for browser-based multimedia collaboration reporting
 
Burnett, Gerald






[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
6. 
 
14

--------------------------------------------------------------------------------

 

Exhibit B
 
(3)           ASSIGNMENT OF PATENT RIGHTS
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, Avistar Communications Corporation, a Delaware corporation, with
an office at 1875 South Grant St., 10th Floor, San Mateo, CA 94402 (“Assignor”),
does hereby sell, assign, transfer, and convey unto Intellectual Ventures Fund
61 LLC, a Nevada limited liability company, with an address at 7251 W Lake Mead
Blvd, Suite 300, Las Vegas, NV 89128(“Assignee”), or its designees, all right,
title, and interest that exist today and may exist in the future in and to any
and all of the following (collectively, the “Patent Rights”):


(a)           the provisional patent applications, patent applications and
patents listed in the table below (the “Patents”);



Patent or Application No.
Country
FilingDate
Title of Patent and First Named Inventor
5689641
US
10/01/1993
Multimedia collaboration system arrangement for routing compressed AV signal
through a participant site without decompressing the AV signal
 
Ludwig, Lester F.
5867654
US
6/7/1996
Two monitor videoconferencing hardware
 
Ludwig, Lester F.
5978835
US
6/7/1996
Multimedia mail, conference recording and documents in video conferencing
 
Ludwig, Lester F.
5896500
US
6/7/1996
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device
 
Ludwig, Lester F.
5884039
US
6/7/1996
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
 
Ludwig, Lester F.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
1

--------------------------------------------------------------------------------

 

5617539
US
6/7/1996
Multimedia collaboration system with separate data network and A/V network
controlled by information transmitting on the data network
 
Ludwig, Lester F.
5802294
US
6/7/1996
Teleconferencing system in which first location video mosaic generator sends
combined local participants images to second location video mosaic generator for
displaying combined images
 
Ludwig, Lester F.
5758079
US
6/7/1996
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference
 
Ludwig, Lester F.
5854893
US
6/10/1996
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference
 
Ludwig, Lester F.
5915091
US
6/11/1996
Synchronization in video conferencing
 
Ludwig, Lester F.
6351762
US
6/7/1996
Method and system for log-in-based video and multimedia calls
 
Ludwig, Lester F.
6583806
US
4/7/1997
Videoconferencing hardware
 
Ludwig, Lester F.
6343314
US
4/28/1997
Remote participant hold and disconnect during videoconferencing
 
Ludwig, Lester F.
6237025
US
12/19/1997
 
Multimedia collaboration system
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--




 
2

--------------------------------------------------------------------------------

 

6212547
US
5/5/1998
UTP based video and data conferencing
 
Ludwig, Lester F.
6898620
US
5/5/1998
Multiplexing video and control signals onto UTP
 
Ludwig, Lester F.
6437818
US
5/5/1998
Video conferencing on existing UTP infrastructure
 
Ludwig, Lester F.
6426769
US
5/5/1998
High-quality switched analog video communications over unshielded twisted pair
 
Ludwig, Lester F.
09/565677
US
5/4/2000
 Scalable Networked Multimedia System And Applications
 
Ludwig, Lester F.
7185054
US
11/1/2000
Participant display and selection in video conference calls
 
Ludwig, Lester F.
6594688
US
06/11/2001
Dedicated echo canceler for a workstation
 
Ludwig, Lester F.
7054904
US
4/9/2002
Marking and searching capabilities in multimedia documents within multimedia
collaboration networks
 
Ludwig, Lester F.
6789105
US
4/9/2002
Multiple-editor authoring of multimedia documents including real-time video and
time-insensitive media
 
Ludwig, Lester F.
6959322
US
3/4/2003
UTP based video conferencing
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
3

--------------------------------------------------------------------------------

 

10/382554
US
3/4/2003
Teleconferencing employing multiplexing of video and data conferencing signals
 
J. Chris Lauwers
7206809
US
11/26/2003
Method for real-time communication between plural users
 
Ludwig, Lester F.
7152093
US
11/26/2003
System for real-time communication between plural users
 
Ludwig, Lester F.
7421470
US
11/26/2003
Method for real-time communication between plural users
 
Ludwig, Lester F.
7433921
US
11/26/2003
System for real-time communication between plural users
 
Ludwig, Lester F.
11/264926
US
11/1/2005
Audio communications using devices with different capabilities
 
Lester F. Ludwig
11/264936
US
11/1/2005
Log-in based communications plus two data types
 
Lester F. Ludwig
11/265059
US
11/1/2005
Using login-based addressing to communicate with listed users
 
Lester F. Ludwig
11/265256
US
11/1/2005
Registration based addressing over multiple networks with digital audio
communication
 
Lester F. Ludwig
11/265394
US
11/1/2005
Registration based addressing and call handles to establish communication
 
Lester F. Ludwig






[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
4

--------------------------------------------------------------------------------

 

7487210
US
1/12/2007
Method for managing real-time communications
 
Ludwig, Lester F.
7412482
US
1/12/2007
System for managing real-time communications
 
Ludwig, Lester F.
7437411
US
1/15/2007
Communication of a selected type over a wide area network
 
Ludwig, Lester F.
7398296
US
1/16/2007
Networked audio communication over two networks
 
Ludwig, Lester F.
7444373
US
1/16/2007
Wireless real-time communication
 
Ludwig, Lester F.
7441001
US
1/18/2007
Real-time wide-area communications between ports
 
Ludwig, Lester F.
7437412
US
1/19/2007
Real-time communication of a selected type
 
Ludwig, Lester F.
11/668625
US
1/30/2007
Storing and accessing media files
 
J. Chris Lauwers
11/669003
US
1/30/2007
Storage and playback of media files
 
J. Chris Lauwers
11/737723
US
4/19/2007
Storing and accessing media files
 
Lester F. Ludwig
90/009008
US
02/25/2008
UTP based video and data conferencing
 
Ludwig, Lester F.
90/009015
US
02/29/2008
Video conferencing on existing UTP infrastructure
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
5

--------------------------------------------------------------------------------

 

90/009016
US
02/29/2008
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
 
Ludwig, Lester F.
90/009020
US
05/20/2008
Multimedia collaboration system with separate data network and a/v network
controlled by information transmitting on the data network
 
Ludwig, Lester F.
90/009021
US
02/29/2008
System for real-time communication between plural users
 
Ludwig, Lester F.
90/009031
US
03/05/2008
Remote participant hold and disconnect during videoconferencing
 
Ludwig, Lester F.
CA2173204
CA
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
CA2173209
CA
10/03/1994
Multimedia collaboration system
 
Ludwig, Lester F.
CA2204442
CA
03/16/1994
Multimedia collaboration system with separate data network and av network
controlled by information transmitting on the data network
 
Ludwig, Lester F.
CA2296181
CA
10/03/1994
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
 
Ludwig, Lester F.





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
6

--------------------------------------------------------------------------------

 

CA2296182
CA
10/03/1994
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference
 
Ludwig, Lester F.
CA2296185
CA
10/03/1994
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device
 
Ludwig, Lester F.
CA2296187
CA
10/03/1994
Synchronization in video conferencing
 
Ludwig, Lester F.
CA2296189
CA
10/03/1994
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference
 
Ludwig, Lester F.
CA2297940
CA
03/16/1994
Two monitor videoconferencing hardware
 
Ludwig, Lester F.
CH690154
CH
09/28/1994
System for holding teleconferences
 
Ludwig, Lester F.
DE69426456.3
DE
10/03/1994
Videoconference signal switching without decompression
 
Ludwig, Lester F.
DE69428725.3
DE
03/16/1994
Multimedia teleconferencing system
 
Ludwig, Lester F.
DE69429684.8
DE
10/03/1994
Synchronization in a multimedia system
 
Ludwig, Lester F.
DE69430272.4
DE
10/03/1994
Participant location in multimedia collaboration system
 
Ludwig, Lester F.






[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
7

--------------------------------------------------------------------------------

 

DE69431525.7
DE
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
DE69431536.2
DE
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
DE69432803.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
DE69433042.6
DE
10/03/1994
Multimedia mail in teleconferencing system
 
Ludwig, Lester F.
DE69434762.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
DE69435132.6
DE
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
FR1307038
FR
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
FR1705913
FR
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
FR0721725
FR
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
FR0721726
FR
10/03/1994
Videoconference signal switching without decompression
 
Ludwig, Lester F.
FR0899952
FR
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
8

--------------------------------------------------------------------------------

 

FR0899953
FR
10/03/1994
Participant location in multimedia collaboration system
 
Ludwig, Lester F.
FR0899954
FR
10/03/1994
Multimedia mail in teleconferencing system
 
Ludwig, Lester F.
FR0898424
FR
03/16/1994
Multimedia teleconferencing system
 
Ludwig, Lester F.
FR0912055
FR
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
FR0912056
FR
10/03/1994
Synchronization in a multimedia system
 
Ludwig, Lester F.
GB1307038
GB
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
GB1705913
GB
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
GB2282506
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB0721725
GB
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
GB0721726
GB
10/03/1994
Videoconference signal switching without decompression
 
Ludwig, Lester F.
GB2319135
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB2319136
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
9

--------------------------------------------------------------------------------

 

GB2319137
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB2319138
GB
05/27/1994
Teleconferencing system
 
Ludwig, Lester F.
GB0899952
GB
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
GB0899953
GB
10/03/1994
Participant location in multimedia collaboration system
 
Ludwig, Lester F.
GB0899954
GB
10/03/1994
Multimedia mail in teleconferencing system
 
Ludwig, Lester F.
GB0898424
GB
03/16/1994
Multimedia teleconferencing system
 
Ludwig, Lester F.
GB0912055
GB
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
GB0912056
GB
10/03/1994
Synchronization in a multimedia system
 
Ludwig, Lester F.
NL1705913
NL
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
SE1705913
SE
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
5751338
US
12/30/1994
Methods and systems for multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--




 
10

--------------------------------------------------------------------------------

 

6081291
US
04/16/1997
Methods and systems for multimedia communication via public telephone networks
 
Ludwig, Jr., Lester Frank
6972786
US
12/23/1999
Multimedia services using central office
 
Ludwig, Lester F.
11/786802
US
4/11/2007
Multimedia services using central office
 
Ludwig, Lester F.
11/927459
US
10/29/2007
Interconnecting network locations between premises network and central office
using ethernet on loop plant
 
Ludwig, Lester F.
90/009079
US
03/14/2008
Multimedia services using central office
 
Ludwig, Lester F.
CA2208987
CA
10/04/1995
Multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank
GB2296620
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
 
Ludwig, Jr., Lester Frank
GB0801858
GB
10/04/1995
Multimedia central office and method of providing a plurality of multimedia
telecommunication services
 
Ludwig, Jr., Lester Frank
GB2308526
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
 
Ludwig, Jr., Lester Frank
SG53410
SG
10/04/1995
Multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--




 
11

--------------------------------------------------------------------------------

 

6816904
US
5/4/2000
Networked video multimedia storage server environment
 
Ludwig, Lester
10/931651
US
8/31/2004
Scalable networked multimedia system and applications
 
Ludwig, Lester
CA2308147
CA
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
DE69837887.3
DE
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
DE69840427.0
DE
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
FR1814290
FR
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
FR1029273
FR
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
GB1814290
GB
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
GB1029273
GB
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
IE1814290
IE
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--



 
12

--------------------------------------------------------------------------------

 

11/246867
US
10/7/2005
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
11/814671
US
1/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
EP06718435.8
EP
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
KR10-2007-7019362
KR
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
SG200705449-7
SG
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
EP00942737.8
EP
6/9/2000
System And Method For Browser-Based Multimedia Collaboration Reporting
 
Burnett
10/018,441
US
12/11/01
System and method for browser-based multimedia collaboration reporting
 
Burnett, Gerald


(b)           all patents and patent applications (i) to which any of the
Patents directly or indirectly claims priority, (ii) for which any of the
Patents directly or indirectly forms a basis for priority, and/or (iii) that
were co-owned applications that incorporate by reference, or are incorporated by
reference into, the Patents;



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.






 
13

--------------------------------------------------------------------------------

 

(c)           all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, requests for
continuing examinations, divisions, registrations of any item in any of the
foregoing categories (a) and (b);


(d)           all foreign patents, patent applications, and counterparts
relating to any item in any of the foregoing categories (a) through (c),
including, without limitation, certificates of invention, utility models,
industrial design protection, design patent protection, and other governmental
grants or issuances;


(e)           all items in any of the foregoing in categories (b) through (d),
whether or not expressly listed as Patents below and whether or not claims in
any of the foregoing have been rejected, withdrawn, cancelled, or the like;


(f)           inventions, invention disclosures, and discoveries described in
any of the Patents and/or any item in the foregoing categories (b) through (e)
that (i) are included in any claim in the Patents and/or any item in the
foregoing categories (b) through (e), (ii) are subject matter capable of being
reduced to a patent claim in a reissue or reexamination proceeding brought on
any of the Patents and/or any item in the foregoing categories (b) through (e),
and/or (iii) could have been included as a claim in any of the Patents and/or
any item in the foregoing categories (b) through (e);


(g)           all rights to apply in any or all countries of the world for
patents, certificates of invention, utility models, industrial design
protections, design patent protections, or other governmental grants or
issuances of any type related to any item in any of the foregoing categories (a)
through (f), including, without limitation, under the Paris Convention for the
Protection of Industrial Property, the International Patent Cooperation Treaty,
or any other convention, treaty, agreement, or understanding;


(h)           all causes of action (whether known or unknown or whether
currently pending, filed, or otherwise) and other enforcement rights under, or
on account of, any of the Patents and/or any item in any of the foregoing
categories (b) through (g), including, without limitation, all causes of action
and other enforcement rights for


(1)         damages,
(2)         injunctive relief, and
(3)         any other remedies of any kind


for past, current, and future infringement; and


(i)           all rights to collect royalties and other payments under or on
account of any of the Patents and/or any item in any of the foregoing categories
(b) through (h) except for royalties or other payments payable to Assignor under
pre-existing agreements which are being retained by Assignor in accordance with
a separate agreement between Assignor and Assignee.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
14

--------------------------------------------------------------------------------

 



Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Patent Rights in the name of Assignee, as the assignee to the
entire interest therein. 
 
Assignor will, at the reasonable request of Assignee , do all things necessary,
proper, or advisable, including without limitation, the execution,
acknowledgment, and recordation of specific assignments, oaths, declarations,
and other documents on a country-by-country basis, to assist Assignee in
obtaining, perfecting, sustaining, and/or enforcing the Patent Rights.  The
terms and conditions of this Assignment of Patent Rights will inure to the
benefit of Assignee, its successors, assigns, and other legal representatives
and will be binding upon Assignor, its successors, assigns, and other legal
representatives.


IN WITNESS WHEREOF this Assignment of Patent Rights is executed at on.





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
15

--------------------------------------------------------------------------------

 

ASSIGNOR:


Avistar Communications Corporation
 

         
/s/ Elias MurrayMetzger
   
 
 
Name:  Elias MurrayMetzger
   
 
 
Title:  Chief Financial Officer 
   
 
 

(Signature MUST be attested)




 
ATTESTATION OF SIGNATURE PURSUANT TO 28 U.S.C. § 1746
 
The undersigned witnessed the signature of _________________ to the above
Assignment of Patent Rights on behalf of Avistar Communications Corporation and
makes the following statements:
 
1. I am over the age of 18 and competent to testify as to the facts in this
Attestation block if called upon to do so.
 
2. ________________ is personally known to me (or proved to me on the basis of
satisfactory evidence) and appeared before me on _________ __, 2009 to execute
the above Assignment of Patent Rights on behalf of Avistar Communications
Corporation
 
3. ________________ subscribed to the above Assignment of Patent Rights on
behalf of Avistar Communications Corporation.
 
I declare under penalty of perjury under the laws of the United States of
America that the statements made in the three (3) numbered paragraphs
immediately above are true and correct.
 
EXECUTED on ___________________(date)
 


 
Print
Name:                                                                         



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--


 
16 

--------------------------------------------------------------------------------

 
8.                                                        Exhibit C



 
(4)           ASSIGNMENT OF RIGHTS IN CERTAIN ASSETS


For good and valuable consideration, the receipt of which is hereby
acknowledged, Avistar Communications Corporation, a Delaware corporation, with
an office at 1875 South Grant St., 10th Floor, San Mateo, CA 94402 (“Assignor”),
does hereby sell, assign, transfer, and convey unto Intellectual Ventures Fund
61 LLC, a Nevada limited liability company, with an address at 7251 W Lake Mead
Blvd, Suite 300, Las Vegas, NV 89128 (“Assignee”), or its designees, the right,
title, and interest in and to any and all of the following provisional patent
applications, patent applications, patents, and other governmental grants or
issuances of any kind (the “Certain Assets”):



Patent or Application No.
Country
FilingDate
Title of Patent and First Named Inventor
11/625330
US
1/21/2007
Storing and accessing media files
 
J. Chris Lauwers
90/009009
US
02/26/2008
Method for real-time communication between plural users
 
Ludwig, Lester F.
90/009010
US
02/25/2008
Method and system for log-in-based video and multimedia calls
 
Ludwig, Lester F.
90/009012
US
02/22/2008
Participant display and selection in video conference calls
 
Ludwig, Lester F.
90/009013
US
02/25/2008
Multimedia collaboration system
 
Ludwig, Lester F.
90/009018
US
03/03/2008
Synchronization in video conferencing
 
Ludwig, Lester F.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.







 
1

--------------------------------------------------------------------------------

 

90/009019
US
02/28/2008
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device
 
Ludwig, Lester F.
90/009022
US
02/29/2008
Networked video multimedia storage server environment
 
Ludwig, Lester
90/009023
US
02/27/2008
Multiple-editor authoring of multimedia documents including real-time video and
time-insensitive media
 
Ludwig, Lester F.
90/009024
US
02/27/2008
Multimedia mail, conference recording and documents in video conferencing
 
Ludwig, Lester F.
90/009025
US
03/03/2008
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference
 
Ludwig, Lester F.
90/009030
US
03/04/2008
UTP based video conferencing
 
Ludwig, Lester F.
90/009032
US
03/05/2008
Two monitor videoconferencing hardware
 
Ludwig, Lester F.
90/009035
US
03/06/2008
High-quality switched analog video communications over unshielded twisted pair
 
Ludwig, Lester F.





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.







 
2

--------------------------------------------------------------------------------

 

90/009038
US
03/07/2008
Multiplexing video and control signals onto UTP
 
Ludwig, Lester F.
90/009040
US
03/05/2008
Teleconferencing system in which location video mosaic generator sends combined
local participants images to second location video mosaic generator for
displaying combined images
 
Ludwig, Lester F.
90/009042
US
03/07/2008
Dedicated echo canceler for a workstation
 
Ludwig, Lester F.
90/009044
US
03/14/2008
Multimedia collaboration system arrangement for routing compressed av signal
through a participant site without decompressing the av signal
 
Ludwig, Lester F.
90/009077
US
09/13/2008
Videoconferencing hardware
 
Ludwig, Lester F.
90/009081
US
03/14/2008
Marking and searching capabilities in multimedia documents within multimedia
collaboration networks
 
Ludwig, Lester F.
CA2290701
CA
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
EP1307038
EP
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.







 
3

--------------------------------------------------------------------------------

 

EP1705913
EP
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
EP0721725
EP
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
EP0721726
EP
10/03/1994
Videoconference signal switching without decompression
 
Ludwig, Lester F.
EP0899952
EP
10/03/1994
Call detection and handling in multimedia collaboration system
 
Ludwig, Lester F.
EP0899953
EP
10/03/1994
Participant location in multimedia collaboration system
 
Ludwig, Lester F.
EP0899954
EP
10/03/1994
Multimedia mail in teleconferencing system
 
Ludwig, Lester F.
EP0898424
EP
03/16/1994
Multimedia teleconferencing system
 
Ludwig, Lester F.
EP0912055
EP
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
EP0912056
EP
10/03/1994
Synchronization in a multimedia system
 
Ludwig, Lester F.
EP99202661.7
EP
03/16/1994
Teleconferencing system
 
Ludwig, Lester F.





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.







 
4

--------------------------------------------------------------------------------

 

PCT/US94/002961
WO
03/16/1994
Multimedia collaboration system
 
Ludwig, Lester F.
PCT/US94/011193
WO
10/03/1994
Multimedia collaboration system
 
Ludwig, Lester F.
08/860575
US
10/04/1995
Methods and systems for multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank
90/009080
US
03/14/2008
Methods and systems for multimedia communication via public telephone networks
 
Ludwig, Jr., Lester Frank
EP0801858
EP
10/04/1995
Multimedia central office and method of providing a plurality of multimedia
telecommunication services
 
Ludwig, Jr., Lester Frank
PCT/US95/013016
WO
10/04/1995
Multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank
60/064266
US
11/04/1997
Video storage server
 
Ludwig, Lester
EP1814290
EP
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.







 
5

--------------------------------------------------------------------------------

 

EP1029273
EP
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
PCT/US98/023596
WO
11/04/1998
Scalable networked multimedia system and applications
 
Ludwig, Lester
60/647168
US
1/25/2005
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
Lester Ludwig
PCT/US06/001358
WO
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
 
J. Chris Lauwers
EP03023333.2
EP
10/04/1995
Multimedia communications via public telephone networks
 
Ludwig, Jr., Lester Frank
08/869236
US
06/04/1997
 
 
 Ludwig, Jr., Lester Frank
08/900807
US
07/25/1997
 
 
 Ludwig, Jr., Lester Frank
08/982849
US
12/02/1997
 
 
Ludwig, Jr., Lester Frank 
CA2377014
CA
12/07/01
System and method for browser-based multimedia collaboration reporting
 
Burnett, Gerald





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.







 
6

--------------------------------------------------------------------------------

 

PCT/US00/015990
WO
06/09/00
System and method for browser-based multimedia collaboration reporting
 
Burnett, Gerald
60/138921
US
06/11/99
System and method for browser-based multimedia collaboration reporting
 
Burnett, Gerald
90/009082
US
03/14/2008
Methods and systems for multimedia communication via public telephone networks
 
Ludwig, Jr., Lester Frank
90/009014
US
02/26/2008
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference
 
Ludwig, Lester F.


Assignor assigns to Assignee all rights to the inventions, invention
disclosures, and discoveries in the assets listed above, together, with the
rights, if any, to revive prosecution of claims under such assets and to sue or
otherwise enforce any claims under such assets for past, present or future
infringement.


Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to make available to Assignee all records regarding the
Certain Assets. 



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.






 
7

--------------------------------------------------------------------------------

 
 

The terms and conditions of this Assignment of Rights in Certain Assets will
inure to the benefit of Assignee, its successors, assigns, and other legal
representatives and will be binding upon Assignor, its successors, assigns, and
other legal representatives.


DATED this __ day of ________ 2009.


ASSIGNOR:


Avistar Communications Corporation

         
/s/ Elias MurrayMetzger
   
 
 
Name:  Elias MurrayMetzger
   
 
 
Title:  Chief Financial Officer 
   
 
 






[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--
 
8

--------------------------------------------------------------------------------

 
                                                   Exhibit D



 
LIST OF INITIAL DELIVERABLES
 
Except as noted below, Seller will cause the following to be delivered to
Purchaser, or Purchaser’s representative, within the time provided in paragraph
3.1 of the attached Patent Purchase Agreement:
 
(a)           U.S. Patents.  For each item of the Patents that is an issued
United States patent, and for each Abandoned Asset that forms the basis for
priority for such issued U.S. patent (whether a patent or similar protection has
been issued or granted),
 
(i)           the original
 
 
(A) ribbon copy issued by the United States Patent and Trademark Office,

 
(B) Assignment Agreement(s),

 
(C) all reasonably available conception and reduction to practice materials, and

 
(ii)           a copy of the Docket.
 
(b)           Non-U.S.  For each Live Asset for which a non-United States patent
or similar protection has been issued or granted,
 
(i)  
the original ribbon copy or certificate issued by the applicable government, if
available

(ii)           copy of each pending foreign application
(iii)           the Docket,
(iv)           the original Assignment Agreement(s), and
(v)            a copy of applicant name change, if necessary.
 
(c)           Patent Applications.  For each item of the Patents that is a
patent application,
 
 
(i) 
a copy of the patent application, as filed,

 
(ii)
if unpublished, a copy of the filing receipt and the non-publication request, if
available,

 
(iii)
the original Assignment Agreement(s),

 
(iv)
the Docket,

 
(v)
all reasonably available conception and reduction to practice materials,

 
(vi)
evidence of foreign filing license (or denial thereof), and

 
(vii)
the Prosecution History Files.

 
(d)           Patent and Security Agreements.  For the Patents, all relevant
licenses (except for those that cannot be disclosed because of confidentiality
provisions) and security agreements.
 
(f)           Assertion or Enforcement Materials.  All communications between
Seller and third parties, including current licenses, concerning the assertion
or enforcement of the Patents but excluding purely non-substantive timing or
meeting communications and duplications and drafts for the current licenses, and
third party communications that cannot be disclosed to Purchaser because of
non-disclosure agreements.
 
(g)           Litigation Materials.  “Litigation Materials” means all materials
in the files of outside litigation counsel of Seller in the Tandberg and Polycom
patent litigations, except for privileged or work product materials, third party
materials subject to protective orders, or materials and documents filed under
seal.  Seller’s ownership interest in the Litigation Materials is hereby
assigned to Purchaser, provided that (i) such materials shall remain with
outside litigation counsel but shall be available to Purchaser upon Purchaser’s
request and (ii) Seller shall provide written notice of such transfer of
ownership to its outside counsel within five (5) business days after the
Closing.
 
(h)           Common Interest Agreement.  Seller will deliver any Initial
Deliverables to be delivered by Seller under paragraph (c) above to Purchaser’s
legal counsel, together with two (2) executed originals of the Common Interest
Agreement.
 
(i)           Thorough Search/Declaration.  If originals of the Initial
Deliverables are required under this Exhibit D but are not readily available or
are not delivered to Purchaser prior to Closing, Seller will cause (i) such
originals of the Initial Deliverables to be sent to Purchaser or Purchaser’s
representative promptly if and after such originals are located and (ii) an
appropriate executive officer of Seller to deliver to Purchaser a declaration,
executed by such officer under penalty of perjury,
detailing Seller’s efforts to locate such unavailable original documents and
details regarding how any delivered copies of such unavailable documents  were
obtained.
 
Capitalized terms used in this Exhibit D are defined in the Patent Purchase
Agreement to which this Exhibit D is attached.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.



 
 

--------------------------------------------------------------------------------

 
                                                   Exhibit E

[***]

 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
 

--------------------------------------------------------------------------------

 
                                                   Exhibit F




PRESS RELEASE


[Note: Proposed press release under review by Purchaser.]


After execution by both parties:
 
AVISTAR COMMUNICATIONS MONITIZES PATENT PORFOLIO THROUGH
 
TRANSACTION WITH INTELLECTUAL VENTURES FUND 61 LLC
 
Agreement in principle calls for Avistar to sell the majority of its patent
portfolio to Intellectual
 
Ventures Fund 61 LLC for the sum of $$$’s
 
(a)  
San Mateo, Calif., November 30, 2009 – Avistar Communications Corporation
(www.avistar.com), a leader in unified visual communications solutions, today
announced that it has entered into an agreement with Intellectual Ventures Fund
61 LLC to sell the majority of its patents as part of a strategy to monetize its
patent portfolio and continue investment into its product business.

 
 
Highlights of the transaction are as follows:
 
·  
Avistar receives an upfront payment of $$$’s.  This allows Avistar to further
invest in its product strategy and reinforces its cash position.

·  
Avistar receives a full grant back license under the portfolio ensuring that its
products are protected under these patents

·  
Avistar is no longer adverse to the firms that it has previously put on notice

 
Bob Kirk, Chief Executive Officer of Avistar, said, “The transaction with
Intellectual Ventures Fund 61 LLC is an important milestone for Avistar.  This
allows us to find the right vehicle for these patents to be represented in the
market.  It allows Avistar to focus on what we do best, that is deliver industry
leading and award winning products to our partners, clients and the visual
communications industry.  This also removes what has been a significant
distraction for the team and our operation in general, while providing us the
capital to more aggressively invest in our business.”
 
The agreement in principle is expected to close by end of November after
remaining due diligence and process has completed.
 
About Avistar Communications Corporation
 
 
Avistar (AVSR.PK) is an innovation leader in the unified visual communications
industry, providing proven business-class desktop videoconferencing
technology.  Avistar’s installations include more than 100,000 committed desktop
seats worldwide, bringing together business users anytime and
anyplace.  Companies such as IBM, LifeSize, Logitech, Polycom and Sony use
Avistar technology to power their unified communications solutions.  Avistar
also works with leading channel partners and resellers including AVI-SPL,
CityIS, Fontel, and Jenne in more than 40 countries.  For more information,
please visit www.avistar.com.
 
 
 



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.




 
 

--------------------------------------------------------------------------------

 

 
 
###
 
 
Contact:
 

 
[***]
 





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


--




 
 

--------------------------------------------------------------------------------

 
                                                      Exhibit G



 
PRE-EXISTING LICENSES, SETTLEMENT AGREEMENTS AND OTHER AGREEMENTS


Title of Document
Dated
Amended and Restated Collateral Agreement 
Dec 22, 2008
Second  Amended and Restated Security Agreement 
Dec 22, 2008
Facility Agreement
Dec  8, 2008
Convertible Note Purchase Agreement
Jan 4, 2008
Convertible Subordinated Secured Note - 2010
Jan 4, 2008
Intercreditor Agreement
Jan 4, 2008
Security Agreement
Jan 4, 2008
Professional Services Agreement
Oct 1, 1997
[***]
[***]
[***] [***] [***]
[***]
Lifesize Mutual Nondisclosure Agreement
Mar 29, 2009
[***]
[***]
[***]
[***]
Radvision Mutual Nondisclosure Agreement
Oct 22, 2002
VCON (Emblaze) Mutual Nondisclosure and Non-Use Agreement
Jul 19, 2005
VCON Telecommunications Patent License Agreement
Jan 1, 2005
EMBLAZE Assignment Agreement
Feb 28, 2006
IBM Amendment Letter 1
Sep 22, 2008
IBM Amendment Letter 2
Apr 14, 2009
IBM Amendment Letter 3
July 10, 2009
LifeSize Appendix #1
July 31, 2009
LifeSize OEM & License Agreement
July 31, 2008
Logitech Patent License Agreement
May 15, 2009
Logitech Technology License Agreement
May 15, 2009
Polycom Settlement Agreement
Nov 12, 2004
Polycom Cross-License Agreement
Nov 12, 2004
Tandberg Patent License Agreement
Feb 14, 2007
Radvision Patent License Agreement
May 15, 2007
Sony Patent License Agreement
May 15, 2006
IBM Statement of Work
Sep 8, 2009
IBM Licensed Work Agreement
Sep 8, 2009
IBM Patent License Agreement
Sep 9, 2009
Zultys Technology License Agreement
Mar 10, 2006
Technology Agreement Between Vicor and Avistar Systems Limited Partner
Jul 1, 1994
Intellectual Property Sale and Assignment Agreement Between Vicor and CPI
Aug 1, 1997
Amendment No.1 to IPSA Agreement above
Mar 2000
Asset Transfer Agreement between Avistar Systems Corp. and Avistar Solutions
Corp.
Mar 31, 2000
Professional Services Agreement Between Vicor and Morgan Guaranty Trust Company
Jun 26, 1992
Pilot System Acquisition Agreement Between Vicor and Chase Manhattan Bank, N.A.
Sep 23, 1994
Pilot System Acquisition Agreement #95-08777 Between Vicor and Bank of America
National Trust and Savings Association
Sep 25, 1995
IPL Agreement Assignment Assumption Acknowledgement Between ASLP/ASCNV/CPI
Dec 31, 1997
IPL Amendment Between CPI and ASDE (sub of ACC)
Apr 20, 2000
Release from Past Infringement Between Santa Cruz Networks and Collaboration
Properties
Apr 23, 2006




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.




 
 

--------------------------------------------------------------------------------

 
                                                      Exhibit H



 
EXCLUDED ASSETS
 
The following patent, pending applications and abandoned/expired applications,
as well as future filed applications and patents issuing thereon claiming
priority based on the listed pending applications, are explicitly excluded from
the Assigned Patent Rights and are retained by Seller.
 
Issued Patents:
Patent No.
Country
File Date
Title of Patent
Inventor
2,318,395
CA
07/29/1999
Multifunction video communications service device
L. Ludwig

 
Pending Applications:
Appl. No.
Country
File Date
Title of Patent
First Inventor
12/419,229
US
04/06/2009
Multifunction communication service device
Ludwig, L.
1,064,786
EP
01/27/1999
Multifunction communication service device
Ludwig, L.
12/198,085
US
08/25/2008
Network communications bandwidth manager
Lauwers, J.
12/572,226
US
10/01/2009
System and method for achieving interoperability between endpoints operating
under different protocols
Vorha, Sumeet
12/471,275
US
05/22/2009
Image formation for large photosensor array surfaces
Ludwig, L.

 
Abandoned/Expired (i.e., PCT & Provisional) Applications:
Appl. No.
Country
File Date
Title of Patent
Inventor
99/38324
PCT
01/27/1999
Multifunction communication service device
Ludwig, L.
09/061,384
US
07/27/2000
Multifunction communication service device
Ludwig, L.
60/989,027
US
11/19/2007
Meta Communications Manager
Lauwers, C.
61/027,417
US
02/08/2008
Metagatekeeper for bandwidth management among a plurality of service-myopic
bandwidth reservation and session management systems
Lauwers, C.
61/194,921
US
10/01/2008
System and method for achieving interoperability between endpoints operating
under different protocols
Vorha, Sumeet
61/128,968
US
05/22/2008
Image formation for large photosensor array surfaces
Ludwig, L.

 





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.





 



 
 

--------------------------------------------------------------------------------

 
                                                      Exhibit I



 
[***]

